UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
JOSEPH HEID,
Plaintiff,
Vv. Case No: 6:20-cv-727-Orl-18DCI
MARK RUTKOSKL, et al.,
Defendants.
/
ORDER

This cause is before the Court on initial review of Plaintiff’s Second Amended Civil
Rights Complaint (“Second Amended Complaint,” Doc. 12). Plaintiff the Second
Amended Complaint pursuant to 42 U.S.C. § 1983.

I. FACTUAL BACKGROUND

Plaintiff alleges that on April 26, 2016, he “was at his private residence located at
9549 Holbrook Drive, Orlando, Florida 32817, when the Orange County Sheriff's
Department dispatched deputy sheriffs to his residence in order to apprehend or arrest
Plaintiff Heid.” (Doc. 12 at 3). Plaintiff states that Defendants Rutkoski and Best, who
were both Orange County Deputy Sheriffs, shot him “when he exited his home with his
hands up and away from his body.” (Id. at 4). Plaintiff alleges that he shot six times, that
Defendants Rutkoski and Best should have known that Plaintiff was surrendering, and

that he had no weapons. (Id.).
. Plaintiff states that Defendant Orange County Sherriff’s Office failed to adequately
train Defendants Rutkoski and Best on proper protocols and procedures with respect to
using deadly force when apprehending criminal suspects. (Id. at 6). He also states that
Defendants Rutkoski and Best “directed no verbal forewarnings to [him], before they shot
him.” (Id. at 8-9). Plaintiff requests compensatory and punitive damages.

II. | LEGAL STANDARD
Plaintiff seeks redress from a governmental entity or employee, and, pursuant to
28 U.S.C. section 1915A(a), the Court is obligated to screen such a prisoner civil rights
complaint as soon as practicable. On review, the Court is required to dismiss the
complaint (or any portion thereof) under the following circumstances:
(6) Grounds for Dismissal.-On review, the court shall identify
cognizable claims or dismiss the complaint, or any portion of the

complaint, if the complaint--

(1) _ is frivolous, malicious, or fails to state a claim upon which
relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from
such relief.

28 U.S.C. §1915A(b); see also 28 U.S.C. §1915(e)(2)(B){i) (“ [nJotwithstanding any filing fee,
or any portion thereof, that may have been paid, the court shall dismiss the case at any

time if the court determines that .. . the action or appeal . . . is frivolous or malicious.”).1

 

1” A claim is frivolous if it is without arguable merit either in law or in fact.” Bilal
v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001).

2
Additionally, the Court must liberally construe a plaintiff's pro se allegations. Haines v.
Kerner, 404 U.S. 519 (1972).

“To establish a claim under 42 U.S.C. § 1983, a plaintiff must prove (1) a violation
of a constitutional right, and (2) that the alleged violation was committed by a person
acting under color of state law.” Holmes v. Crosby, 418 F.3d 1256, 1258 (11th Cir. 2005).

Ili. ANALYSIS

The record reveals that, as a result of the incident involving Plaintiff and
Defendants Rutoski and Best, Plaintiff was charged with various crimes: (1) attempted
first degree murder (with a firearm) (mandatory life) (law enforcement officer) (attempt)
(Count One), aggravated assault with a deadly weapon (law enforcement officer) (Count
Two), aggravated assault with a deadly weapon (law enforcement officer) (Count Three),
aggravated assault with a deadly weapon (law enforcement officer) (Count Four), and
resisting officer with violence (Count Five). (Doc. 20-1 at 4). A jury trial was held, and
Plaintiff was found guilty as to Counts One, Two, Three, and Four. (Id.). No action was
taken as to Count Five. (Id.). The trial court sentenced Plaintiff to life imprisonment. (Id.
at 7-16).

Under Heck v. Humphrey, 512 U.S. 477, 487 (1994), a state prisoner may not bring a
claim for damages under § 1983 “if a judgment in favor of the plaintiff would necessarily
imply the invalidity of his conviction.” Thus, unless the plaintiff-prisoner can
demonstrate that the conviction or sentence has already been invalidated, the complaint

must be dismissed. [d.
To prevail on his claims in the instant case, Plaintiff must necessarily establish that
he did not commit the offenses for which he was convicted. Hence, a judgment in
Plaintiff's favor in this case would necessarily imply the invalidity of his underlying
conviction. Because Plaintiff has not demonstrated that his conviction has already been
invalidated, this case is barred under Heck. See id. at 487. The Second Amended
Complaint, therefore, shall be dismissed in accordance with the provisions of 28 U.S.C. §
1915(e)(2)(B) (ii).?

IV. CONCLUSION

Accordingly, it is ORDERED and ADJUDGED as follows:

1. This case is DISMISSED without prejudice.

2. Plaintiff's Application to Proceed In Forma Pauperis (Doc. 2) is DENIED.

3. The Clerk of the Court is directed to close this case.

DONE and ORDERED in Orlando, Florida on October", 2020.

(one

G. KENDALL SHARP [
UNITHD STATES DISTRICT UDG

Copies furnished to:

Counsel of Record

 

2 Section 1915(e)(2)(B)(ii) provides that “[n]otwithstanding any filing fee, or any
portion thereof, that may have been paid, the court shall dismiss the case at any time if
the court determines that the action or appeal fails to state a claim on which relief may be

granted.”
4
